DETAILED ACTION

Claim Objections
Claims 39-40 objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claims 1-13 and 14-19.  See MPEP § 608.01(n).  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 14-16, 20-25, 33-35 and 39-42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kazmi (US Pub. 2015/0011236).
Regarding claim 1, Kazmi discloses a method for controlling uplink transmission power, applied to a base station, comprising: 
determining an uplink resource ratio of user equipment (UE) in a preset high-power mode (par.071 “A UE power class defines the UE maximum output power……are defined…21 dBm, 24 dBm, 30 dBm”, par.079 “the wireless device 10….to operate…. at nominal maximum output power level”); 
determining, in response to the uplink resource ratio being greater than or equal to a preset uplink proportion threshold corresponding to the preset high-power mode (par.0308 “the MPR is above a threshold”, par.0335), power adjustment information 
sending the uplink resource ratio (par.098, par.242 “the Wireless Device 10 obtaining MPR information”) and the power adjustment information (par.069 Power (P)-max signaled over Radio resource Control RRC to the wireless device 10”) to the UE so that the UE controls uplink transmission power according to the power adjustment information in transmitting uplink information according to the uplink resource ratio in the preset high-power mode (par.089 “a UE with maximum transmit power of 24dBm power class may reduce its maximum power from 24 dBm to 23 or 22dBm”, par.0125-0126).  
Regarding claims 2, 15, 21 and 34, Kazmi discloses determining whether the UE supports a preset power adjustment function (par.0236 “the wireless device 10 may additionally or alternatively transmit to the network node, the information related to the maximum power reduction applied, or a maximum power reduction expected to be applied on the uplink signals to the network node”), the preset power adjustment function being configured to avoid exceeding a standard specific absorption rate (SAR) by reducing the uplink transmission power in response to the uplink resource ratio exceeding the preset uplink proportion threshold corresponding to the preset high-power mode; and determining, in response to the UE supporting the preset power adjustment function, the uplink resource ratio according to a first uplink proportion threshold corresponding to the preset high-power mode, wherein the first uplink proportion threshold is an uplink proportion threshold corresponding to an upper limit value of SAR (par.0102-0114).  

Regarding claims 4, 16 and 23, Kazmi discloses the acquiring the power control capability information of the UE comprises: receiving the power control capability information reported by the UE; wherein the power control capability information comprises at least one of: a capability indicator indicating whether the preset power adjustment function is supported (par.0236), or the preset uplink proportion threshold corresponding to the preset high-power mode (consideration is optional).  
Regarding claims 5 and 24, Kazmi discloses determining a power margin according to maximum transmission power of the UE in the preset high-power mode (par.0335); determining a configurable maximum uplink proportion based on the power margin (par.0335 “the MPR being applied by the wireless device 10 is above a threshold…6dB…MPR is varies by certain margin, e.g.3B”); and determining an uplink proportion higher than the first uplink proportion threshold as the uplink resource ratio, wherein the uplink resource ratio does not exceed the maximum uplink proportion (par.0338 “the overall or average MRP….should not be larger than a first threshold”).  
Regarding claims 6 and 25, Kazmi discloses reducing the uplink transmission power corresponding to the uplink resource ratio according to preset strategies (par.0124), and obtaining a power adjustment result (par.0124); and determining the 
Regarding claim 7, Kazmi discloses reducing maximum transmission power corresponding to the preset high-power mode; reducing nominal power corresponding to the preset high-power mode; reducing a path compensation value of a cell; reducing a modulation and coding scheme (MCS) adjustment value determined by an MCS and a data type (consideration is optional); or reducing an adjustment value formed by closed-loop power control of the UE (par.0340-341).  
Regarding claim 8, Kazmi discloses the reducing the maximum transmission power corresponding to the preset high-power mode comprises: reducing the maximum transmission power corresponding to the preset high-power mode according to an adjustment value determined by a preset maximum power reduction (MPR) (par.0124).  
Regarding claim 14, Kazmi discloses a method for controlling uplink transmission power, applied to user equipment (UE), comprising: 
receiving an uplink resource ratio and power adjustment information in a preset high-power mode which are sent by a base station (par.0308 “the MPR is above a threshold”, par.0335), wherein the uplink resource ratio is higher than a preset uplink proportion threshold (par.0308 “the MPR is above a threshold”, par.0335); and controlling uplink transmission power according to the power adjustment information in transmitting uplink information according to the uplink resource ratio in the preset high-power mode (par.069 Power (P)-max signaled over Radio resource Control RRC to the wireless device 10”).  

Regarding claim 33, Kazmi discloses everything as claim 14 above.  More specifically, Kazmi discloses a device for controlling uplink transmission power, applied to user equipment (UE), 66comprising: an information receiving module (par.0453 “obtaining module configured to obtain information related to a maximum power reduction”), and a power control module (par.0464 “the performing module 902 may be configured to take the maximum power reduction applied”).  
Regarding claims 39-40, Kazmi discloses a non-transitory computer-readable storage medium, in which computer instructions are stored, the computer instructions being executed by a processor (par.041, 0450-0451).
Regarding claim 41, Kazmi discloses everything as claim 1 above.  More specifically, Kazmi discloses a processor; and memory configured to store instructions executable by the processor (par.041, 0446 “the network node 17…one or more processors).
Regarding claim 42, Kazmi discloses everything as claim 14 above.  More specifically, Kazmi discloses a processor; and memory configured to store instructions executable by the processor (par.041, fig.8 element 1001).
Allowable Subject Matter
Claims 9-13, 17-19, 26-32 and 36-38 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Tu Nguyen whose telephone number is (571)272-7883.  The examiner can normally be reached on 8AM-5PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 or mailed to:
Commisioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to
Customer Service Window
Randolph Building

Alexandria, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	

	/TU X NGUYEN/           Primary Examiner, Art Unit 2642